Citation Nr: 0318034	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-10 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the veteran's claim seeking 
entitlement to increased rating for his PTSD, then evaluated 
as 10 percent disabling.  The veteran perfected a timely 
appeal of this determination to the Board.

In a May 1999 rating decision, the RO increased the initial 
evaluation for the veteran's PTSD to 30 percent, effective 
October 31, 1997.  Because the increase in the evaluation of 
the veteran's PTSD does not represent the maximum rating 
available for the condition, the veteran's claim for an 
increased rating remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

In his June 1998 Substantive Appeal, on VA Form 9 (Appeal to 
the Board), the veteran requested that he be afforded a 
hearing before a Member of the Board (now known as a Veterans 
Law Judge).  In light of this request, when this matter was 
initially before the Board in July 2000, it was remanded in 
order to schedule the veteran for such a hearing.  In an 
October 2000 letter, the RO notified the veteran that the 
hearing was scheduled to take place the following month.  In 
a signed statement, dated in October 2000, however, the 
veteran reported that due to his ill health, and particularly 
as a consequence of his dialysis treatments, he was unable to 
attend the hearing.  In light of the above, the Board 
concludes that the veteran has withdrawn his request for a 
Board hearing.  

When this matter was again before the Board in March 2001, it 
was remanded for further development and adjudication.  
Because the RO has confirmed and continued the 30 percent 
rating for the veteran's PTSD, this case has been returned to 
the Board for further appellate consideration.

The veteran's timely challenge to the RO's September 2002 
rating action denying his claims of service connection for 
diabetes mellitus, renal failure and bleeding of the retinas 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The preponderance of the evidence shows that the 
veteran's psychiatric impairment, due to his PTSD, does not 
cause occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim for an 
increased rating for his PTSD, and that the requirements of 
the VCAA have in effect been satisfied.

In December 1997, April 1999 and August 2001, the veteran was 
provided with VA psychiatric examinations to determine the 
nature and extent of his psychiatric disability and to obtain 
an opinion as to the impairment attributable to his PTSD.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  He and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In the March 2001 
remand and in May 2001 and March 2002 RO letters, VA notified 
the veteran of the evidence needed to substantiate his claim 
and offered to assist him in obtaining any relevant evidence.  
By way of these communications, VA gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The record contains voluminous VA and 
private medical records and reports, and there is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a third remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background

In a December 1993 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation 
under Diagnostic Code 9411, effective November 10, 1992.  
This evaluation remained in effect when the veteran filed 
this claim seeking an increased rating in October 1997 at the 
urging of a VA outpatient counselor.

VA outpatient treatment records, dated from February 1996 to 
November 1997, show that in May 1997, the veteran presented 
complaining of problems sleeping and stated that he suffered 
from hypervigilance and flashbacks.  In addition, he reported 
having recurrent intrusive thoughts of his Vietnam 
experiences.  A July 1997 entry reflects that the veteran 
continued to have intrusive thoughts and flashbacks, as well 
as problems sleeping, and that he had nightmares involving 
his Vietnam experiences.  The examiner described the veteran 
as well groomed and cooperative, but characterized him as 
depressed and indicated that he had a restricted affect.  
Further, an October 1997 entry shows that the veteran again 
complained of being hypervigilant and irritable, and that he 
reported that he had nightmares about his experiences in 
Vietnam.  This record also reflects that he had continued 
problems sleeping and that he denied having suicidal or 
homicidal ideation.  The veteran acknowledged having used 
alcohol three months earlier, but reported that he was sober 
since that time.

In a Vet Center report, dated in December 1997, the examiner 
indicated that the veteran's complained that, due to his 
PTSD, he had flashbacks, suicidal ideation and nightmares 
related to his Vietnam experiences.  A mental status 
examination revealed that his speech was coherent and 
oriented to person, place, time and situation, but that he 
reported having problems with frequent dizziness; muscle 
tension; chest pressure and palpations; rapid heart beat; 
gastrointestinal problems; memory problems; and suicidal 
ideation.  His insights and social judgments were fair and 
there were no signs of a thought disorder.  The examination 
also disclosed that the veteran's mood was depressed and his 
affect was appropriate to the situation, but that he was 
unable to concentrate.  In addition, the veteran complained 
of having sleep disorder.  The psychologist indicated that 
the veteran was having an exacerbation of his condition and 
diagnosed him as having combat-related PTSD and severe, 
recurrent major depression, as well as "alcohol abuse, 
abstaining."  Subsequent to offering these assessments, the 
examiner estimated that the veteran's GAF score was 45, which 
he indicated reflected the veteran's serious impairment in 
social and occupational functioning.

Later in December 1997, the veteran was afforded a formal VA 
psychiatric examination.  At the outset of the report, the 
psychiatrist noted the veteran's in-service combat service 
and discussed the post-service treatment for the veteran's 
psychiatric disability.  During the examination, the veteran 
reported having nightmares and daily intrusive thoughts of 
his Vietnam combat experiences.  While acknowledging that it 
was "excessive and unrealistic," the veteran stated that he 
worried about "everything."  The psychiatrist indicated 
that the veteran reported having a "marked psychological 
response" to stimuli that reminded him of Vietnam, e.g., 
war-related television shows.  The veteran also complained of 
having daily anxiety and admitted to having an exaggerated 
startle response, especially when woken up while dozing.  In 
addition, the veteran stated that, in the past, he had taken 
out his anger on his spouse, but indicated that he no longer 
did that, and denied currently having homicidal or suicidal 
ideation, although he acknowledged having formerly suffered 
from both.  Further, the veteran reported having impaired 
memory and concentration, as well as daily depression, which 
included periods of hopelessness.  Finally, the veteran 
stated that he formerly abused alcohol and other drugs, but 
reported being "clean since 1987."

The psychiatrist noted the veteran's numerous physical 
disabilities, including his insulin-dependent diabetes 
mellitus, which had affected his kidneys, as well as his 
hypertension and back disability.  The examiner noted that 
the veteran was 51 years of age but indicated that he 
appeared younger, and described him as well groomed and 
coherent.  The mental status examination disclosed that the 
veteran had a broad expression and affect, and the examiner 
described his speech as spontaneous, overproductive, and 
circumstantial.  The veteran's recent and remote memory were 
intact and he was oriented to person, place time and person.  
The evaluation also disclosed that the veteran had some 
problems with concentration and that he denied having 
delusions, hallucinations or ideas of reference.

The psychiatrist reported that the veteran attributed his 
inability to work as due to his physical conditions and 
diagnosed him as having PTSD, dysthymia, and insomnia, which 
was due to his PTSD; he also diagnosed the veteran as having 
polysubstance dependence, in remission per patient history.  
Finally, he estimated that the veteran's current Global 
Assessment of Functioning (GAF) score was 65.

In a February 1998 rating action, based on its review of the 
VA outpatient treatment records, the December 1997 Vet Center 
report, and the December 1997 VA psychiatric examination 
report, the RO denied the veteran's increased rating claim.  

The veteran appealed, and in several statements described 
some of his Vietnam experiences.  In addition, he submitted a 
March 1998 report prepared by his private treating 
psychologist, Dr. J. Stanley Bunce.  In the report, Dr. Bunce 
indicated that he had been treating the veteran since October 
1997 and submitted copies of his clinical records.  Dr. Bunce 
noted the December 1997 VA psychiatrist's estimate that the 
veteran's GAF score was 65, in contrast to his assessment, 
which was that his GAF score was only 45.  In this regard, 
Dr. Bunce noted that the veteran had been occupationally 
disabled since 1983 due to a back injury, but opined that his 
occupational history and reasons for a poor work record spoke 
for itself and was consistent with a serious form of PTSD.  
In support of this statement, Dr. Bunce reported that the 
veteran's personality "on the surface expressed a more 
jovial and relaxed situation that he felt inside," which 
explained the difference between his assignment of a GAF 
score of 45 and the December 1997 VA examiner's estimate that 
it was 65.

In a May 1998 statement, the veteran maintained that his PTSD 
was more disabling than reflected by the 30 percent 
evaluation, pointing to his recurrent nightmares and 
"sleepless nights."  The veteran also submitted clinical 
records of his treatment by Dr. Bunce, and the findings and 
conclusions in those entries, dated from October 1997 to 
March 1998, are consistent with what Dr. Bunce noted in his 
March 1998 report.  In addition, the veteran challenged the 
adequacy of the December 1997 VA psychiatric examination, 
charging that it was "hurried."

In April 1999, the veteran was afforded another formal VA 
psychiatric examination.  At the outset of the report, the 
examiner noted the veteran's service history and observed 
that he had been awarded disability benefits from the Social 
Security Administration due to a work-related back injury.  
The examiner also stated that the veteran was divorced but 
was living with a girlfriend and that he had formerly had a 
problem with alcohol and drugs.

During the examination, the veteran stated that, although he 
was never hospitalized to treat his psychiatric disability, 
on more than one occasion he almost requested admission for 
in-service care to treat this condition.  In addition, he 
reported that he had received VA outpatient treatment care 
for this condition at the Fresno, California, VA Medical 
Center, but that for approximately the past year, he had been 
treated by Dr. Bunce.  The veteran added that although he 
took no psychiatric medication to treat his PTSD, he was 
taken a host of drugs to treat his various physical 
conditions, such as his diabetes mellitus, renal problems and 
hypertension.

The veteran reported that he had recurrent intrusive thoughts 
and nightmares of his Vietnam experiences, and particularly, 
of being in the jungle.  He added that, due to his chronic 
sleep impairment, he had ceased drinking coffee and that he 
attempted to sleep during the day.  The veteran stated that 
he tries to go to the gym but that he was feeling 
increasingly depressed and generally disinterested in most 
activities.  The examiner reported that the veteran was also 
more "prone to fantasy about Vietnam, thinking about 
situation in which people were killed, about going through 
the jungle, fearful that claymore mines might be hanging from 
the trees and would hit the truck if he was in."  The 
examiner indicated, however, that the veteran was, in 
general, in a relatively good mood, and was able to laugh and 
show a sense of humor.  He added that the veteran seemed to 
have friends and enjoyed being with his girlfriend and did 
not appear deeply depressed.

The mental status examination disclosed that the veteran was 
"off in orientation by four days."  He knew the name of the 
president but not the governor of California.  In addition, 
it disclosed that, with effort, he was able to perform 
mathematical calculations accurately.  The examiner also 
reported that he interpreted proverbs "adequately."  The 
veteran stated that he heard voices, and especially one 
saying, "get down," which is something he used to hear 
while in the jungles of Vietnam.  The examination also 
revealed that his judgment was intact, his affect subdued, 
and that he was not deeply depressed.

The examiner stated that the veteran's PTSD symptomatology 
included his sleep disorder.  The examiner noted, however, 
that the veteran took no psychiatric medication and did not 
appear to be a socially isolated, "numbed" person who was 
not able to relate to others.  Instead, the examiner stated 
that he was able to relate "reasonably well" and did not 
appear to be deeply depressed.  In addition, the examiner 
opined that the major reason that the veteran was unable to 
work was due to his physical problems rather than his 
psychiatric impairment.  The examiner estimated that the 
veteran's GAF score was 55, which also represented the 
highest score in the past year.

When this matter was before the Board in March 2001, it was 
remanded in light of the enactment of the VCAA and the widely 
disparate conclusions regarding the severity of the veteran's 
PTSD offered by his private psychologist, Dr. Bunce, and 
those offered by the VA examiners.  The Board also directed 
the RO to obtain any outstanding records of the veteran's 
treatment for his PTSD.

In compliance with the Board's remand instructions, in August 
2001, the veteran was afforded a comprehensive VA psychiatric 
examination.  At the outset of the report, the psychiatrist 
indicated that he had reviewed the veteran's claims folder 
and noted that the examination was being conducted to 
determine the nature and extent of his PTSD, both socially 
and industrially.  The physician added that the Board also 
requested, if possible, that he disassociate any psychiatric 
impairment from that stemming from his PTSD from that not 
related to his service-connected disability.

The examiner noted the veteran's various medical conditions, 
most of which were physical and related to his insulin-
dependent diabetes mellitus.  He also discussed, in detail, 
the findings and conclusions contained in the VA outpatient 
treatment records, the December 1997 and April 1999 VA 
psychiatric examination reports, and those of the veteran's 
private physicians, including Dr. Bunce; the other private 
examiners' reports related to their treatment of the 
veteran's nonservice-connected physical conditions.

The psychiatrist indicated that the veteran's psychiatric 
disability was manifested by nervousness and edginess.  He 
also stated that, due to his PTSD, the veteran had nightmares 
once to twice each night, as well as flashbacks of his 
Vietnam experiences three to four times each day.  The 
examiner further reported that the veteran suffered from 
irritability and depression.  In addition, the physician 
noted that because he is losing his eyesight and kidney 
problems, the veteran had trouble voiding and was often 
fatigued and nauseous, as well as "very little sexual 
appetite."  

During the interview, the veteran had difficulty remembering 
the age of his three children or the length of his marriage 
to his former spouse.  In addition, the examiner noted that 
although the veteran's girlfriend was several years older 
than he was, she looked younger than he did.  The veteran 
reported that he was unable to tolerate crowds, and when he 
heard a car backfire or a helicopter travel overhead, his 
heart rate increased.  The veteran also stated that he was 
unable to watch war movies.  In addition, he indicated that 
many of his friends had relocated and that he did not 
socialize and made no attempt to see them over that last few 
years and was withdrawn.  The veteran further stated that he 
formerly used alcohol, marijuana and cocaine, the latter two 
briefly, but had not done so for many years.  The veteran 
also acknowledged having had suicidal thoughts, but reported 
he had never attempted suicide.

The mental status examination revealed that the veteran 
"clearly had slowed intellectual processes," and the 
psychiatrist remarked that he exhibited a decrease in his 
remote memory.  The examiner described the veteran as 
mentally slowed and indicated that his stream of mental 
activity was underproductive, noting that it was not 
spontaneous.  The examination further disclosed that the 
veteran was irritable, picky and withdrawn, and the veteran 
admitted to crying daily because of his need for dialysis, 
failing eyesight, and his ability to function due to his 
memory and inability to write due to his loss of vision.  As 
such, the psychiatrist stated that the veteran's mood 
disorder "did not seem specifically related to his PTSD but 
to this mood disorder" that stemmed from his failing 
physical health.  The veteran stated that he was depressed 
because of his physical problems and had thought about 
suicide.  In addition, he reported that because he 
occasionally had thoughts of hurting others, he avoided 
people, and that that had been constant since Vietnam.

The examination disclosed that his mental processes did not 
disclose a psychotic process.  In addition, the veteran did 
not exhibit auditory hallucinations, although he reported 
having visual experiences where he imagined people talking to 
him and seeing their vision in front of him; he stated that 
had most recently occurred two weeks prior to the 
examination.  The veteran indicated, however, that he had had 
this type of visual experience since he was a child.  The 
veteran also stated that seeing Asians could trigger his PTSD 
symptoms.  The examination further revealed that his mental 
grasp and capacity had slowed, and the examiner pointed out 
that the veteran had to hesitate before he was able to 
respond to a question.  He was able to identify the date and 
the president, but was unsure of his home address.  He 
subtracted serial three and sevens poorly and was concrete on 
complex proverbs.  In addition, he retained only one third of 
the objects after a five-minute interval, revealing decreased 
short-term memory.  The psychiatrist stated that the veteran 
clearly was experiencing the beginning of cognitive loss or 
impairment, which was most likely due to his renal 
functioning.

The examiner noted that due to his physical conditions, the 
veteran was unable to maintain his personal hygiene without 
assistance, and that because of his failing eye sight, was 
not longer able to do many things he formerly enjoyed, such 
as gardening and fishing.  He also had short and long-term 
memory impairment, but had not had a panic attack for three 
years and did not exhibit obsessive or ritualistic behavior.  
The psychiatrist reported that the veteran had a depressed 
mood due to his physical condition and, although irritable, 
does not lose impulse control.  He also noted that the 
veteran needed assistance to walk from the area where he had 
dialysis to the examination room.

The psychiatrist stated that, due to his PTSD, the veteran 
had nightmares and sleep impairment, but that his thought 
disorder stemmed from his general medical condition, and that 
he evidenced a beginning cognitive dementing kind of disorder 
that was most likely a secondary component of his renal 
condition.  In addition, the psychiatrist also interviewed 
the veteran's girlfriend of twelve years, who reported that 
the veteran confusion began approximately three years 
earlier.  She dated his memory problems back three to four 
years, and noted that his crying spells started at the time 
he went on peritoneal dialysis in 1999.

The psychiatrist diagnosed the veteran as having PTSD, a mood 
disorder, and dementia.  With respect to the second 
diagnosis, the examiner opined that it appeared to be related 
to his diabetic retinopathy and renal failure.  As to his 
dementia, the psychiatrist indicated that it stemmed from his 
renal failure.

Subsequent to offering these impressions, the examiner stated 
that the veteran's GAF score, on the basis of his PTSD was 
60, which he indicated, represented that he had moderate 
symptoms due to his PTSD.  In assigning this score, the 
physician commented that, as a result of his PTSD, the 
veteran had few friends and conflicts with his peers, 
symptoms that had been relatively stable for many years.  He 
explained that the veteran's PTSD was "complicated" by a 
mood disorder and a beginning dementing illness due to his 
renal failure and diabetic condition, and that overall, his 
GAF score due to his psychiatric impairment, i.e., due both 
to his PTSD and that stemming from his nonservice-connected 
physical conditions, was 45, a score that reflects serious 
psychiatric disability.  In offering the latter GAF score, 
the psychiatrist commented that his psychiatric symptoms now 
included a lack of real friends, social withdrawal due to 
depression, and suicidal ideation.  In sum, he stated that 
the difference between the PTSD at 60 and the current total 
level of emotional functioning at 45 was due to the mood 
disorder and dementia, both of which were related to his 
physical problems.

In further compliance with the Board's remand instructions, 
the Board associated records of the veteran's VA care, dated 
from November 1999 to February 2002, as well as records of 
his private treatment for his various physical conditions.  
Because these records do not relate to the nature and extent 
of the veteran's psychiatric disability, they are not 
pertinent to this appeal.

In an April 2002 statement, the veteran noted that he was 
receiving care for his psychiatric disability from Dr. Bunce.  
Thereafter, in a September 2002 report, Dr. Bunce noted the 
veteran's various physical conditions.  He reiterated that he 
disagreed with VA's assessment regarding the severity of the 
veteran's psychiatric disability because the veteran had a 
jovial demeanor and that he tended to diminish the impact of 
his disabilities; he also reported that the veteran was a 
poor historian.

Dr. Bunce indicated that an examination conducted that day 
revealed that the veteran continued to suffer from frequent 
distressing flashbacks.  The examiner noted some of the 
stressors supporting the PTSD diagnosis as well as the 
veteran's concern that his appeal was still pending.  In 
addition, he stated that the veteran was awaiting a kidney 
transplant and that he was "depressed to a serious degree."  

In a February 2003 letter, the veteran reported that due to 
his PTSD he felt emotionally empty and dead, had few friends 
or acquaintances, was unable to trust or believe anyone, had 
numerous "broken relationships" and was unable to maintain 
steady employment.  In addition, the veteran stated that he 
also suffered from depression due to this condition.

Finally, in July 2003 written argument, Disabled American 
Veterans highlighted the findings of the August 2001 VA 
psychiatrist and Dr. Bunce's September 2002 report and argued 
that his PTSD warranted an increased rating.  In doing so, 
his representative noted that the veteran suffered from 
suicidal ideation, social isolation, and depression, and 
asserted that any inconsistency be resolved in the veteran's 
favor.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., a mood disorder, and dementia, VA must consider all 
psychiatric symptoms in the adjudication of the claim.  

Further, in adjudicating a claim, the Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In 
this regard, the Board notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the 
Court have both specifically rejected the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Instead, in Guerrieri, the Court offered guidance on the 
assessment of the probative value of medical opinion 
evidence.  The Court instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Id. at 470-
71.

The veteran's PTSD is evaluated as 30 percent under 
Diagnostic Code 9411.  Under that code, a 30 percent rating 
is warranted when it is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation is 
warranted for chronic adjustment disorder when the disorder 
causes occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

After a careful review of the claims folder, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran's PTSD warrants an evaluation in excess of 
30 percent.  In reaching this conclusion, the Board 
acknowledges that the veteran overall psychiatric condition 
is far more disabling than represented by the 30 percent 
rating, but because the medical evidence shows that much of 
that impairment stems from manifestations attributable to his 
nonservice-connected physical disabilities, rather than due 
to his PTSD, VA is precluded from considering these symptoms 
in rating the service-connected PTSD.  Mittleider.

In making this determination, the Board acknowledges that 
some of the evidence is conflicting, and that in its role as 
fact finder, the Board has had to sift the evidence to 
determine which evidence is most probative regarding the 
extent, nature and severity of the veteran's PTSD.  After 
reviewing the evidence carefully, the Board finds that the 
findings and conclusions set forth in the August 2001 VA 
psychiatrist's report most probative because they are based:  
(1) on a thorough and careful review and discussion of the 
veteran's medical records; (2) on interviews of the veteran 
and his girlfriend; (3) were offered by a psychiatrist, who 
has both psychological and medical education and training; 
and (4) the detailed explanations in support of his findings 
and conclusions provided by the August 2001 psychiatrist.

As noted above, the VA outpatient treatment records show that 
due to his PTSD, the veteran had recurrent intrusive 
thoughts, flashbacks, nightmares involving his Vietnam, and 
this resulted in chronic sleep disorder.  Indeed, the record 
shows that for many years the veteran's PTSD was productive 
of these manifestations.  Further, although a December 1997 
examiner at the Vet Center estimated that the veteran's GAF 
score was 45, which according to Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) reflects a person having 
serious symptoms, including an inability to keep a job, the 
Board observes that the examiner specifically indicated that 
the evaluation had been conducted during a period when the 
veteran was experiencing an exacerbation of his symptoms.  In 
addition, because the examiner noted that the veteran was 
suffering from frequent dizziness, chest pressure and 
palpations, a rapid heart beat and gastrointestinal problems, 
it appears that he took into consideration symptoms that have 
not been shown to stem from his PTSD; indeed, they are likely 
manifestations of nonservice-connected physical conditions.

Moreover, because the veteran was afforded a formal VA 
psychiatric examination later that month, it further appears 
that the GAF score of 45 was not an accurate appraisal of the 
psychiatric impairment stemming from the veteran's PTSD, 
since that examiner estimated that the veteran's GAF score 
was 65.  In the December 1997 report, the examiner noted the 
extent and severity of the veteran's diabetes mellitus and 
renal disability as well as his recurrent intrusive thoughts, 
flashbacks, nightmares, anxiety and sleep disorder due to his 
PTSD, but remarked that he looked younger than his stated 
years and that he was well groomed and coherent, with his 
recent and remote memory intact.  In addition, his estimate 
of a GAF score of 65 indicates that he believed that the 
veteran's psychiatric disability was only mildly disabling.  
The examiner also pointed out that the veteran himself 
attributed his inability to work to his nonservice-connected 
physical disabilities.

In the April 1999 report, the examiner again noted that the 
veteran suffered from chronic sleep impairment, recurrent 
intrusive thoughts, flashbacks, nightmares, but indicated 
that the veteran did not appear depressed.  In addition, he 
observed that, in contrast to his physical conditions, the 
veteran was not taken any medications to treat his PTSD.  The 
examination revealed that the veteran was "off in 
orientation" and was somewhat mentally slowed, which may 
explain that examiner's assignment of a GAF score of 55, 
which according to DSM-IV reflects moderate symptoms, 
including moderate social and occupational impairment.

In the August 2001 report, however, the VA psychiatrist 
discussed in detail the veteran's psychiatric symptomatology, 
and noted that many of his symptoms either developed or 
worsened since the late 1990s as his physical condition 
deteriorated.  Moreover, he noted that they represented a 
clear slowing of intellectual processes.  The psychiatrist 
acknowledged all of the veteran's psychiatric symptoms, but 
explained that, because his cognitive loss and impairment 
stemmed from his renal condition, which resulted from his 
diabetes mellitus, rather than his PTSD, his impaired memory 
and concentration, mental slowness, confusion, suicidal 
ideation and depression was not part of his PTSD.  Indeed, he 
attributed these psychiatric manifestations to the other 
psychiatric disabilities he diagnosed the veteran as having, 
i.e., a mood disorder and dementia, both of which were 
related to his physical conditions and not his PTSD.  In 
addition, he specifically estimated that the veteran's GAF 
score, representing his overall psychiatric impairment, was 
45, but that related solely to his PTSD was only 60, which 
according to DSM-IV reflects only moderate psychiatric 
disability, which is consistent with the current 30 percent 
evaluation.

In contrast, the records and reports prepared by the 
veteran's treating psychologist, Dr. Bunce, discuss his 
overall psychiatric impairment, and do not attempt to 
distinguish between that related to the service-connected 
PTSD from that stemming from his nonservice-connected 
physical disabilities.  Moreover, in his reports, Dr. Bunce 
essentially takes issue with the veteran himself, asserting 
that he is more disabled than how he either presents or views 
himself, citing the veteran's personality and his habit of 
"expressing a more jovial and relaxed situation than he felt 
inside."  Further, as the August 2001 VA acknowledged, the 
evidence clearly shows, that the veteran suffers from 
frequent distressing flashbacks, intrusive thoughts, 
nightmares and sleep disorder due to his PTSD.  Moreover, Dr. 
Bunce's overall assessment of the veteran's overall 
psychiatric condition mirrors that offered by the August 2001 
VA psychiatric examination, i.e., they each assigned a GAF 
score of 45; however, because Dr. Bunce did not take his 
nonservice-connected manifestations out of the equation, his 
estimate does not reflect the veteran's psychiatric 
impairment due to his PTSD only, which is the only issue on 
appeal.  As such, an increased schedular evaluation for the 
veteran's PTSD is not warranted.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
attributable to his service-connected PTSD reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than 30 percent on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2002).  
There is no indication that the service-connected impairment 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation).  Moreover, his 
PTSD is not shown to warrant frequent, or indeed any, periods 
of hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As a final point, the Board acknowledges that the veteran is 
severely disabled due to his mental and physical conditions, 
and that he served in combat and with distinction while in 
Vietnam.  The Board reiterates, however, that because the 
medical evidence disassociates the impairment due to his PTSD 
from that related to his nonservice-connected physical 
conditions, in light of the medical evidence, the Board has 
no discretion but to deny this claim.  


ORDER

An increased rating for PTSD is denied.


REMAND

In various statements, the veteran asserted claims of service 
connection for diabetes mellitus, as well as kidney and eye 
conditions (claimed as bleeding of the retinas) due to his 
diabetes mellitus.  In response, in a September 2002 letter, 
the RO advised him that service connection had previously 
been denied for diabetes mellitus, and notified him that he 
needed to submit new and material evidence to reopen a claim 
of service connection for the disease, as well as for his 
renal failure and "bleeding of the retinas."  In doing so, 
the RO noted that the veteran had been diagnosed as having 
type 1, rather than type 2, diabetes mellitus, and that 
presumptive service connection based on his Agent Orange 
exposure in Vietnam was established only for the latter type 
of the disease.  

In February 2003 statements, however, the veteran again 
asserted claims of service connection for type 2 diabetes 
mellitus, as well as for kidney and vision disorders as 
secondary to his diabetes mellitus.  In this regard, the 
Board notes that the most recent diagnoses of the veteran's 
diabetes have shown that he has type 1; however, in January 
1983, he was diagnosed as having type 2, or adult onset 
diabetes mellitus.  That notwithstanding, the Board accepts 
the February 2003 statement as a Notice of Disagreement (NOD) 
pursuant to 38 C.F.R. § 20.201 (2002).  See Myers v. 
Principi, 16 Vet. App. 228 (2002).  To date, however, the RO 
has not issued him a Statement of the Case (SOC) with respect 
to this claim.  Under the circumstances, the Board must 
remand these issues to the RO for the issuance of a Statement 
of the Case (SOC).  See Manlincon v. West, 12 Vet. App. at 
240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The RO must issue the veteran an SOC with 
respect to the denial of his claims of 
service connection for diabetes mellitus, 
renal and eye disorders, asserted as 
secondary to his Agent Orange exposure, 
to include notification of the need to 
timely file a Substantive Appeal to 
perfect his appeals on these issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



